Citation Nr: 1146762	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for internal hemorrhoids.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

4.  Entitlement to service connection for peripheral artery disease (PAD) of the left leg, to include as secondary to service-connected coronary artery disease (CAD).

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to a compensable disability rating for service-connected prostatitis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reopened and denied the Veteran's previously denied claim of entitlement to service connection for PTSD; and denied entitlement to service connection for PAD of the left leg, bilateral tinnitus, internal hemorrhoids, and a compensable disability rating for service-connected prostatitis.  

Although the RO framed the issue on appeal as being limited to PTSD, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  The Veteran submitted additional evidence at the time of his Board hearing, with a waiver of Agency of Original Jurisdiction (AOJ) consideration of the same.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety; PAD of the left leg, to include as secondary to service-connected CAD; bilateral tinnitus; and a compensable disability rating for service-connected prostatitis, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 29, 2011, prior to the promulgation of a decision in the appeal, the Veteran entered into the record of his Board hearing that he was withdrawing his appeal as to the issue of entitlement to service connection for internal hemorrhoids. 

2.  In a December 1999 decision, mailed to the Veteran in January 2000, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

3.  The additional evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, now captioned as service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to service connection for internal hemorrhoids.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The December 1999 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, now captioned as service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  38 U.S.C.A. § 5108(West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In the present case, during the course of the Veteran's June 2011 Board hearing, he withdrew his appeal as to the issue of service connection for internal hemorrhoids.  As the Veteran withdrew his appeal, in a statement done on the record at a hearing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

The Duties to Notify and Assist 

In light of the favorable disposition, limited to the issue of whether new and material evidence has been received to reopen the Veteran's previously denied  claim, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time.  The Board notes, as will be discussed below, that further assistance is necessary prior to the Board's review of the merits of the claim. 

New and Material Evidence

Service connection for PTSD was previously denied on the merits in a December 1999 rating decision, mailed to the Veteran in January 2000.  Although the RO, in August 2007, reopened the Veteran's claim on the basis that new and material evidence had been received, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed this application to reopen his claim in October 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in December 1999 consisted of the Veteran's claim, his service treatment records, and his VA treatment records.  The RO found that there was no evidence that the Veteran had been diagnosed with a mental disorder, or that a stressful experience occurred during service.  The Veteran's claim was denied.  The December 1999 rating decision, mailed to the Veteran in January 2000, was not appealed and became final.  

The Board notes here that at the time of the December 1999 rating decision, it appears that only the Veteran's service treatment records were associated with his claims file.  Since that time, the Veteran's service personnel records have been associated with the Veteran's claims file.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  However, in the instant case, the newly-associated personnel records are not relevant in the present appeal.  The service personnel records only demonstrate that the Veteran was assigned as a cook and that he was assigned to duties in the Republic of Vietnam.  Such information, the Veteran's military occupational specialty and evidence of service in the Republic of Vietnam, is included in his service separation DD form 214, and was associated with the claims file at the time of the December 1999 denial.  Thus, consideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not required. 

Newly received evidence includes the Veteran's statements, including those rendered before the Board in June 2011 and VA treatment records.  The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, a diagnosis of PTSD, dated in October 2007.  Further, the Board notes that the Veteran's VA treatment records indicate that he has been treated during the appellate period for depression and anxiety, as well as PTSD, and he described such at the time of his Board hearing.  Generally, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As previously indicated, the Board will caption the Veteran's present claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  In determining that the evidence submitted since the December 1999 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117. 

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, a letter dated in November 2006 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

The appeal of the issue of entitlement to service connection internal hemorrhoids is dismissed. 

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claims. 

As a preliminary matter, the Board notes that the Veteran has not received sufficient notice as to two of his claims on appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Further, the Veteran's claim of entitlement to service connection for PAD of the left leg has not been adjudicated by the RO on a secondary basis, related to the Veteran's service-connected CAD.  The Veteran did not assert entitlement to such until the time of his June 2011 Board hearing.  On remand, the AMC/RO must provide the Veteran sufficient notice as to his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and his claim of entitlement to service connection for PAD of the left leg, to include as secondary to service-connected CAD.

Also, the Board notes that the most recent VA treatment records associated with the claims file are dated in July 2010.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, the Board notes that at the time of his Board hearing, he reported that he had been treated for PTSD at a Vet Center.  On remand, the AMC/RO must provide the Veteran an opportunity to submit a VA Form 4142, Authorization and Consent to Release Info to the VA.

Before the Board, in June 2011, the Veteran asserted that he was on duty in the Republic of Vietnam and was responsible for loading body bags.  He also asserted that his base was threatened by incoming rocket fire.  The Veteran's service personnel records indicate that he was a cook and served in the Republic of Vietnam.  There is no evidence that the RO sought verification of the Veteran's claimed in-service stressors.  However, on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 -39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010). 

Based on the foregoing, the AMC/RO must afford the Veteran a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder found present, and the claim must be adjudicated considering the revised regulations.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

As to the Veteran's claim of entitlement to service connection for PAD of the left leg, the Board notes that at that time of his Board hearing, the Veteran asserted entitlement to PAD of the left leg on the basis that such is related to his service-connected CAD.  However, review of the Veteran's VA treatment records currently associated with the claims file are silent for a diagnosis of PAD of the left leg.  The Board is not willing to deny the Veteran's claim at this time, as the Veteran asserted during his Board hearing that he was last treated for PAD of the left leg in 2010 and the remand herein directs the AMC/RO to obtain and associate with the Veteran's claims file updated VA treatment records.  If the evidence of record, subsequent to the development directed by this Remand demonstrates a diagnosis of PAD of the left leg, or a related disorder manifested by the symptoms claimed by the Veteran, specifically, his ulcerated left leg, difficulty walking and standing, and need for compression stockings, then the AMC/RO must afford the Veteran a VA examination to determine the etiology of the same, including whether such is related to his service-connected CAD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette, 8 Vet. App. 69.

As to the Veteran's claim of entitlement to service connection for bilateral tinnitus, the Board notes that he has not yet been afforded a VA examination to determine if his current bilateral tinnitus is related to his in-service exposure to rockets being fired.  The Veteran's service personnel records are silent for indicia of combat service; his service treatment records are silent for complaint, treatment, or diagnosis of bilateral tinnitus; and his VA treatment records are silent for complaint, treatment, or diagnosis of bilateral tinnitus.  However the Veteran is competent to report the sensation of ringing in the ears, and he is competent to report his in-service noise exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the AMC/RO must afford the Veteran a VA examination to determine the etiology of his current bilateral tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette, 8 Vet. App. 69.

As to the Veteran's claim of entitlement to a compensable disability rating for service-connected prostatitis, the Board notes that his last VA examination is dated in April 2007.  The Veteran has reported that his disability has worsened, specifically, at the time of his Board hearing, he asserted that he used absorbent material that required changing two-to-four times daily, and that such materials were provided to him by the VAMC.  Review of the Veteran's VA treatment records currently associated with the claims file is silent for complaints of voiding dysfunction such that absorbent materials are required.  Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Thus, on remand, the AMC/RO must afford the Veteran a VA examination to evaluate the current severity of his service-connected prostatitis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and service connection for PAD of the left leg, to include as secondary to service-connected CAD pursuant to the provisions of 38 C.F.R. § 3.310 (2011).

2.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Bay Pines, Florida, dated from July 2010 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

3.  Contact the Veteran and request that he submit a completed VA Form 4142, Authorization and Consent to Release Info to the VA, for any outstanding private treatment records reflecting treatment of his PTSD, specifically from the Vet Center he noted at the time of his June 2011 Board hearing.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.  All efforts to secure such records must be properly documented in the claims file.

4.  After the above-directed development has been completed, schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder found present.  

(a) The examiner must state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD. In this regard, the examiner must specifically state the diagnostic criteria used to diagnose the Veteran with PTSD.  If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner must specifically state which diagnostic criteria were not met and specifically opine as to the propriety of previous diagnoses of record. 

(b) If the examiner determines that a diagnosis of PTSD is appropriate, the examiner must specify the in-service stressor upon which the diagnosis, at least in part, is based.  The examiner must confirm that the in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the in-stressor stressor. 

(c) The examiner must state whether the Veteran meets the diagnostic criteria for any other acquired psychiatric disorder, including but not limited to, depression and anxiety, and, if so, state whether it is at least as likely as not (at least a 50 percent probability) that that any acquired psychiatric disorder was incurred in service, or is otherwise related to service.

5.  After the above-directed development is completed, review the VA treatment records associated with the claims file for a current diagnosis of PAD of the left leg or a related disorder manifested by the symptoms claimed by the Veteran, specifically, his ulcerated left leg, difficulty walking and standing, and need for compression stockings.  If, and only if, there is evidence of such a disability, schedule the Veteran for a VA examination to determine the etiology of PAD of the left leg or a related disorder.  

(a) The examiner must offer all relevant diagnoses and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any PAD of the left leg or a related disorder was incurred in service, or is otherwise related to service.  In this regard, the examiner is directed to comment upon the Veteran's July 1967 VA examination report indicating that he presented with varicose veins in the left calf. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current PAD of the left leg or a related disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected CAD.  

6.  Schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral tinnitus.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current bilateral tinnitus was incurred in service, or is otherwise related to service, specifically to include the Veteran's in-service noise exposure of rockets being fired.  

In this regard, as to each claim, the examiners should consider the Veteran's lay statements regarding his in-service psychiatric and audiological symptoms, as well as his lay statements that he was on his feet and walked for long periods of time during service, and his statements of continuous psychiatric, audiological, and circulatory symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

7.  Schedule the Veteran for a VA examination to determine the nature, extent, and current severity of his prostatitis.  The examiner should specifically address the Veteran's urinary leakage, frequency, and obstructed voiding, as well as the need for any absorbent material and the frequency with which such materials require changing.  

All indicated tests and studies should be performed as deemed necessary by the examiners.  The claims folder should be made available to the examiners for review for the examinations and the examination reports should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  The RO should advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claims, and the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

8.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety; PAD of the left leg, to include as secondary to service-connected CAD; bilateral tinnitus; and a compensable disability rating for service-connected prostatitis.  

9.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


